DETAILED ACTION
In Applicant’s Response filed 6/29/22, Applicant has amended claims 1, 9, 14-15 and 17-19; added new claims 36-38; and amended the abstract. Claims 2-4, 6, 20-32 and 35 have been cancelled. Currently, claims 1, 5, 7-19, 33-34 and 36-38 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the abstract filed 6/29/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: there is no support in the original disclosure for reciting a “transparent” fluid-absorption layer as provided in the amended abstract. In particular, review of Applicant’s originally filed specification indicates that the fluid-absorption layer can have an annular shape with an opening that may be transparent to allow observation (page 10 of specification; shown in fig 6) – thus, the opening in the fluid-absorption layer provides transparency through the layer but there is no disclosure of the layer, itself, being transparent. Thus, the amendments to the abstract are not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-12, 14-19, 33-34 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Adie et al (US 9061095) in view of Roberts (US 6124520) and further in view of Greene et al (US 2002/0111576).
With respect to claim 1, Adie discloses a wound dressing (wound dressing 100; fig 1A; col 7 lines 66-67) comprising:
a breathable film (film cover layer 140; col 12 lines 33-39; the film is gas impermeable but moisture vapor permeable and therefore is interpreted as being “breathable” because water vapor is permitted to escape through the material);
a fluid-absorption layer (layer 110 of absorbent material); and
a fluid-wicking layer for directing fluid towards the absorbent layer (layer 105 – allows transmission of fluid from wound site into upper layers of the dressing such as absorbent layer 110 – col 9 lines 44-60; col 10 lines 39-44);
wherein the fluid-absorption layer has a saline absorption capacity of at least about 50 wt% based on the weight of the fluid-absorption layer (the absorbent layer 110 can be formed from “superabsorber” material - col 10 lines 51-60; the superabsorber material is capable of absorbing more than 30 times its own weight of saline – col 11 lines 50-60; the range of at least 30 wt% encompasses/includes the range of at least 50 wt%);
wherein the fluid-absorption layer (110) is positioned laterally to the fluid-wicking layer (105) and breathable film (102) (as shown in fig 1A, layers 102 and 105 extend across the area where there is an opening in layer 110 – i.e. at 145 in fig 1A – and thus are interpreted as being positioned laterally to layer 110).
Adie does not, however, disclose that the wound dressing comprises a transparent part that enables observation of the wound wherein the wound dressing comprises a transparent breathable film. 
Roberts, however, teaches a wound dressing (window dressing 10) comprising:
A transparent breathable film (semi-permeable film layer 20; col 2 lines 44-45);
A fluid absorption layer (absorbent fiber layer 26); and
A fluid-wicking layer (porous film layer 30). 
Roberts further teaches that the invention relates to “transparent dressings” for protecting wounds that provide continual visual access to the wound (col 1 lines 4-8). Thus, Roberts is interpreted as teaching that at least part of the dressing is transparent in order to permit observation of a wound. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Adie so that the dressing comprises a transparent part and, more specifically, comprises a transparent breathable film as taught by Roberts in order to permit viewing through the dressing for wound inspection.
Adie also does not disclose that the fluid-wicking layer is transparent. 
Greene, however, teaches a wound dressing which includes a transparent fluid-wicking layer (layer of transparent film that is capable of transverse wicking – para [0030;0065]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Adie in view of Roberts by using a transparent fluid-wicking material as taught by Greene for the fluid wicking layer on the device of Adie in view of Roberts in order to permit viewing through the dressing for wound inspection.
With respect to claim 9, Adie in view of Roberts and further in view of Greene discloses the invention as claimed (see rejection of claim 1) and Adie also discloses that the fluid-absorption layer (110) has a saline absorption capacity of at least 100 wt% (the absorbent layer 110 can be formed from “superabsorber” material - col 10 lines 51-60; the superabsorber material is capable of absorbing more than 30 times its own weight of saline – col 11 lines 50-60; the range of at least 30 wt% encompasses/includes the range of at least 100 wt%).
With respect to claim 10, Adie in view of Roberts and further in view of Greene discloses the invention as claimed (see rejection of claim 1) and Adie also discloses that the fluid-absorption layer (110) is a foam (col 10 lines 41-44).
With respect to claim 11, Adie in view of Roberts and further in view of Greene discloses the invention as claimed (see rejection of claim 1) and Adie also discloses that the fluid-absorption layer (110) is a polyurethane foam (layer 110 can be allevyn foam – col 10 lines 58-60; allevyn foam is a hydrocellular polyurethane foam).
With respect to claim 12, Adie in view of Roberts and further in view of Greene discloses the invention as claimed (see rejection of claim 1) and Adie also discloses that the fluid-absorption layer (110) is positioned at a peripheral area of the wound dressing (as shown in fig 1A).
	With respect to claim 14, Adie in view of Roberts and further in view of Greene discloses the invention as claimed (see rejection of claim 1) and Adie also discloses that the fluid-absorption layer (110) has a surface area of at least 5 % of the total surface area of the wound dressing (as shown in fig 1A, layer 110 extends across more than half (i.e. 50%) of the dressing and, therefore, has a surface area of at least 5% of the total surface area of the dressing).
	With respect to claim 15, Adie in view of Roberts and further in view of Greene discloses the invention substantially as claimed (see rejection of claim 1) and Roberts also teaches that the transparent part of the wound dressing is positioned at a central area of the wound dressing (film layer 20 is transparent and there are openings at the center of layers 14, 26 and 30 – thus, the material at the center of the dressing is material of layer 20, which is transparent). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a transparent breathable film layer and provided central openings in the remaining layers in the device of Adie in view of Roberts and further in view of Greene, like in the device of Roberts, in order to provide transparent material at the center of the dressing as in Roberts to permit viewing through the entire dressing for wound inspection.
With respect to claim 16, Adie in view of Roberts and further in view of Greene discloses the invention as claimed (see rejection of claim 1) and Adie also discloses that the fluid-absorption layer (110) is a continuous layer (layer 110 extends entirely around the aperture 146 as illustrated in the top view in fig 2 as described in col 7 line 66 – col 8 line 5, and thus is interpreted as being a continuous layer).
With respect to claim 17, Adie in view of Roberts and further in view of Greene discloses the invention as claimed (see rejection of claim 1) and Adie discloses that the fluid-absorption layer (110) includes an opening through the layer (aperture 146) such that the fluid absorption layer encloses the film layer (102) (as shown in fig 1A, the layer 102 covers the area where there is an aperture in layer 110 and therefore layer 110 is interpreted as surrounding or enclosing the layer 102). Adie does not, however, explicitly disclose that layer 102 is transparent, but Roberts teaches “transparent dressings” for protecting wounds that provide continual visual access to the wound (col 1 lines 4-8). Thus, Roberts is interpreted as teaching that all the layers in the dressing are transparent in order to yield a dressing that, as a whole, is transparent. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Adie so that the dressing is transparent as taught by Roberts so that, specifically, the area of the film layer that is enclosed by the fluid absorption layer is transparent in order to permit viewing through the dressing for wound inspection.
With respect to claim 18, Adie in view of Roberts and further in view of Greene discloses the invention as claimed (see rejection of claim 1) and Adie discloses that the fluid-absorption layer (110) includes an opening through the layer (aperture 146) such that the fluid absorption layer has an annular shape (i.e. the material of layer 110 has an annular configuration in the area surrounding the aperture) with the film layer (102) centrally disposed in the opening (as shown in fig 1A, the layer 102 covers the area where there is an aperture in layer 110 and therefore layer 110 is interpreted as surrounding or enclosing the layer 102 within the opening). Adie does not, however, explicitly disclose that layer 102 is transparent, but Roberts teaches “transparent dressings” for protecting wounds that provide continual visual access to the wound (col 1 lines 4-8). Thus, Roberts is interpreted as teaching that all the layers in the dressing are transparent in order to yield a dressing that, as a whole, is transparent. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Adie so that the dressing is transparent as taught by Roberts so that, specifically, the area of the film layer that is centrally disposed at the opening in the fluid absorption layer is transparent in order to permit viewing through the dressing for wound inspection.
With respect to claim 19, Adie in view of Roberts and further in view of Greene discloses the invention as claimed (see rejection of claim 1) and Adie also discloses that the fluid-absorption layer (110) comprises two portions (areas on each side of the aperture in layer 110 shown in fig 1A are interpreted as being two “portions” of layer 110) and layer 110 further includes an opening through the layer (aperture 146) with the film layer (102) positioned in the area of the opening between the two portions of layer 110 (as shown in fig 1A, the layer 102 covers the area where there is an aperture in layer 110 and therefore layer 110 is interpreted as surrounding or enclosing the layer 102 within the opening thereby providing portions of layer 110 on each side of the material of layer 102 positioned at the aperture). Adie does not, however, explicitly disclose that film layer 102 is transparent and therefore does not disclose a transparent part positioned between the two or more portions of the fluid-absorbent layer.
Roberts, however, teaches a wound dressing (window dressing 10) comprising:
A transparent breathable film (semi-permeable film layer 20; col 2 lines 44-45);
A fluid absorption layer (absorbent fiber layer 26); and
A fluid-wicking layer (porous film layer 30). 
Roberts further teaches that the invention relates to “transparent dressings” for protecting wounds that provide continual visual access to the wound (col 1 lines 4-8). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Adie so that the dressing comprises a transparent breathable film as taught by Roberts in order to permit viewing through the dressing for wound inspection.
With respect to claim 33, Adie in view of Roberts and further in view of Greene discloses the invention as claimed (see rejection of claim 1) and Adie also discloses a method of treating a wound comprising the step of applying the dressing to the wound (col 1 lines 18-20; col 8 lines 20-21; col 9 lines 12-43).
With respect to claim 34, Adie in view of Roberts and further in view of Greene discloses the invention as claimed (see rejection of claim 1) and Adie also discloses a method of securing a device that has been at least partially inserted through skin, the method comprising applying the wound dressing to the skin where the device has been at least partially inserted (Adie discloses insertion of wound packing material such as gauze or foam in a wound site and then securing the wound dressing 100 over the wound site (col 26 lines 25-45).
With respect to claim 37, Adie in view of Roberts and further in view of Greene discloses the invention as claimed (see rejection of claim 1) and Adie also discloses that the fluid-wicking layer (105) is located in the central 50% of the surface area of the wound dressing (as shown in fig 1A).
With respect to claim 38, Adie in view of Roberts and further in view of Greene discloses the invention as claimed (see rejection of claim 1) and Adie also discloses that the fluid-wicking layer (105) covers a majority of the surface area of the wound dressing (as shown in fig 1A) but does not explicitly disclose that the fluid-wicking layer covers, specifically, at least 75% of the surface area of the wound dressing. It would have been obvious, however, to one having ordinary skill in the art before the effective filing date of the invention to have formed the fluid-wicking layer of the device of Adie in view of Roberts and further in view of Greene so that it is sized to cover, specifically, at least 75% of the surface area of the wound dressing in order to provide fluid wicking across a large surface area to optimize fluid uptake by the dressing and, furthermore, because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art..

Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adie et al (US 9061095) (alternate interpretation of film layer element) in view of Roberts (US 6124520) and further in view of Greene et al (US 2002/0111576).
With respect to claim 1, Adie discloses a wound dressing (wound dressing 100; fig 1A; col 7 lines 66-67) comprising:
a breathable film (film cover layer 140; col 12 lines 33-39; the film is gas impermeable but moisture vapor permeable and therefore is interpreted as being “breathable” because water vapor is permitted to escape through the material);
a fluid-absorption layer (layer 110 of absorbent material); and
a fluid-wicking layer for directing fluid towards the absorbent layer (layer 105 – allows transmission of fluid from wound site into upper layers of the dressing such as absorbent layer 110 – col 9 lines 44-60; col 10 lines 39-44);
wherein the fluid-absorption layer has a saline absorption capacity of at least about 50 wt% based on the weight of the fluid-absorption layer (the absorbent layer 110 can be formed from “superabsorber” material - col 10 lines 51-60; the superabsorber material is capable of absorbing more than 30 times its own weight of saline – col 11 lines 50-60; the range of at least 30 wt% encompasses/includes the range of at least 50 wt%);
wherein the fluid-absorption layer (110) is positioned laterally to the fluid-wicking layer (105) and breathable film (102) (as shown in fig 1A, layers 102 and 105 extend across the area where there is an opening in layer 110 – i.e. at 145 in fig 1A – and thus are interpreted as being positioned laterally to layer 110).
Adie does not, however, disclose that the wound dressing comprises a transparent part that enables observation of the wound wherein the wound dressing comprises a transparent breathable film. 
Roberts, however, teaches a wound dressing (window dressing 10) comprising:
A transparent breathable film (semi-permeable film layer 20; col 2 lines 44-45);
A fluid absorption layer (absorbent fiber layer 26); and
A fluid-wicking layer (porous film layer 30). 
Roberts further teaches that the invention relates to “transparent dressings” for protecting wounds that provide continual visual access to the wound (col 1 lines 4-8). Thus, Roberts is interpreted as teaching that at least part of the dressing is transparent in order to permit observation of a wound. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Adie so that the dressing comprises a transparent part and, more specifically, comprises a transparent breathable film as taught by Roberts in order to permit viewing through the dressing for wound inspection.
Adie also does not disclose that the fluid-wicking layer is transparent. 
Greene, however, teaches a wound dressing which includes a transparent fluid-wicking layer (layer of transparent film that is capable of transverse wicking – para [0030;0065]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Adie in view of Roberts by using a transparent fluid-wicking material as taught by Greene for the fluid wicking layer on the device of Adie in view of Roberts in order to permit viewing through the dressing for wound inspection.
With respect to claim 8, Adie in view of Roberts and further in view of Greene discloses the invention as claimed (see rejection of claim 1 – alternate interpretation) and Adie also discloses that the fluid absorption layer (110) is positioned between the breathable film (140) and the fluid-wicking layer (105) (as shown in fig 1A).

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adie et al (US 9061095) (alternate interpretation of film layer element) with extrinsic evidence from BASF Thermoplastic Polyurethane Elastomers (TPU) Elastollan – Material Properties (BASF.PDF) in view of Roberts (US 6124520) and further in view of Greene et al (US 2002/0111576).
With respect to claim 5, Adie in view of Roberts and further in view of Greene discloses the invention as claimed (see rejection of claim 1 – alternate interpretation) and Adie also discloses that the breathable film (140) has a moisture vapour transmission rate equal to or greater than about 400 g/m2/24h because Adie discloses that the cover layer 140 may be a polyurethane film such as Elastollan SP9109 (col 12 lines 33-39) and such a film is known to have a water vapor permeability of 686 g/m2/24h (see table on page 35 of BASF.PDF) which is within the claimed range of being equal to or greater than about 400 g/m2/24h.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adie et al (US 9061095) in view of Roberts (US 6124520) and Greene et al (US 2002/0111576) (with respect to claim 1) and further in view of Holm et al (US 2011/0112457).
With respect to claim 7, Adie in view of Roberts and further in view of Greene discloses the invention as claimed (see rejection of claim 1) but Adie is silent with respect to the thickness of the breathable film and, therefore, does not disclose that said film has a thickness ranging from about 5-300µm.
Holm, however, teaches wound dressings which include a transparent urethane film layer that has a thickness within the range of 12microns – 1000 microns (which overlaps with the claimed range of 5-300 microns) (para [0106]) such that the layer is thin but constructed so that it is sufficiently stiff such that it will not fold over onto itself (para [0106]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the breathable film of the device of Adie in view of Roberts and further in view of Greene to have a thickness within the range of 5-300 microns in order to provide a configuration that is thin yet stiff enough to prevent the material from folding over onto itself during use and, because, discovering the optimum or workable ranges involves only routine skill in the art.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Adie et al (US 9061095) in view of Roberts (US 6124520) and Greene et al (US 2002/0111576) (with respect to claim 1) and further in view of Lang et al (US 4753231).
With respect to claim 13, Adie in view of Roberts and further in view of Greene discloses the invention as claimed (see rejection of claim 1) but does not explicitly disclose that the fluid-absorption layer has a thickness ranging from about 0.1 mm to about 0.5 mm.
	Lang teaches a wound dressing which comprises a wound facing layer, an absorbent layer and a moisture vapor permeable backing layer wherein the absorbent layer is a layer of hydrophilic foam such as polyurethane foam having a thickness of between 0.5-20mm which overlaps with the claimed range of 0.1-0.5mm (see col 5 lines 19-37; claim 1). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the fluid-absorption layer of the device of Adie in view of Roberts and further in view of Greene to have a thickness within the range of 0.1-0.5mm as taught by Lang since discovering the optimum or workable ranges involves only routine skill in the art.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Adie et al (US 9061095) in view of Roberts (US 6124520) and Greene et al (US 2002/0111576) (with respect to claim 1) and further in view of Bugedo et al (GB 2537841 A).
With respect to claim 36, Adie in view of Roberts and further in view of Greene discloses the invention as claimed (see rejection of claim 1) but does not explicitly disclose that the fluid wicking layer completely overlays the breathable film.
Bugedo, however, teaches various wound dressings (1) which each comprise a fluid-wicking layer (2) and a breathable film layer (backing 7; disclosed as being a breathable polyurethane film – pg 15 line 19), wherein in the embodiment of the dressing shown in figure 6, the wicking layer 2 and film backing 7 are the same length (as shown in fig 6) - thus, the wicking layer 2 completely overlays the film layer 7. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the fluid-wicking layer of the device of Adie in view of Roberts and further in view of Greene so that it is sized to completely overlay the breathable film, like the wicking layer 2 in Bugedo, in order to provide fluid wicking across the entire surface to optimize fluid uptake by the dressing.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 6/29/22 have been fully considered as follows:
	Regarding the objections to the specification, Applicant’s amendments to the abstract have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. New objections have been given, however, as necessitated by Applicant’s amendments to the abstract (see above).
	Regarding the objections to the claims, Applicant’s cancellation of claim 4 has obviated the basis for the objection to that claim which, accordingly, has been withdrawn. Additionally, Applicant’s amendments to claim 19 have been fully  considered and are sufficient to overcome the objection to that claim which, accordingly, has been withdrawn.
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 102/103, Applicant’s arguments on pages 7-9 have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786